Citation Nr: 9904071	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1940 to 
August 1945.  He was a prisoner-of-war (POW) of the Japanese 
government from April 1942 to October 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
North Little Rock, Arkansas Regional Office of the Department 
of Veterans Affairs (VA), which denied, among other things, 
service connection for ischemic heart disease, and denied 
increased evaluations for the veteran's service-connected 
peripheral neuropathy of the lower extremities, PTSD, and the 
residuals of a muscle wound to muscle group I with 
degenerative changes of the clavicle.  The notice of 
disagreement was received in July 1995.  A statement of the 
case was issued in July 1995.  The veteran's substantive 
appeal was received in March 1996.  A hearing was held at the 
RO in June 1996.  In September 1997, the Board remanded this 
matter to the RO for further development.  

The Board notes that subsequent to the June 1996 Board remand 
and the issuance of a supplemental statement of the case by 
the RO in May 1998, the veteran withdrew all claims on appeal 
except for the claim for service connection for ischemic 
heart disease (see his September 1998 statement of record). 
See 38 C.F.R. § 20.204 (1998).  As such, this is the only 
issue in appellate status, as listed on the front page of 
this decision.  


FINDING OF FACT

The veteran had beriberi and localized edema during his 
period as a POW from April 1942 to October 1944 and he 
currently has ischemic heart disease to a compensable degree.



CONCLUSION OF LAW

Incurrence of ischemic heart disease during active duty is 
presumed. 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his ischemic heart disease is due 
to his POW experience in World War II.  His claim for service 
connection is well grounded, meaning it is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  The relevant evidence has 
been properly developed to the extent possible, and there is 
no further VA duty to assist the veteran with this claim.  
Id. 

Applicable law provides service connection will be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a veteran is a former POW, was detained 
or interned for not less than 30 days, and beriberi 
(including beriberi heart disease) becomes manifest to a 
degree of 10 percent any time after such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  The regulations provide that the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who has experienced localized edema during 
captivity.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (c) (1998).

It is initially noted that service connection for the 
residuals of beriberi was established by the RO in a January 
1984 decision; these residuals did not include beriberi heart 
disease, ischemic heart disease, or otherwise.  

In any event, the record reflects that the veteran was a POW 
of the Japanese government from April 1942 to October 1944.  
A review of the service medical records reflects that he had 
or alleged to have had beriberi while interned.  The report 
of an August 1947 VA examination indicates that the veteran 
suffered from the residuals of beriberi and malnutrition at 
the time.  In a lay statement received in June 1997, a fellow 
POW indicates that while imprisoned, both he and the veteran 
suffered from beriberi and that their legs and feet swelled.  

In November 1983, a VA POW examination was accomplished, the 
report of which reveals that the veteran was diagnosed with 
arteriosclerotic hypertensive cardiovascular disease, 
secondary to malnutrition as a POW.  Curiously, the clinical 
findings noted during this examination do not appear to 
support this diagnosis. Regardless, records do reflect that 
in early April 1997, the veteran was admitted to the Arkansas 
Heart Hospital because he had an abnormal treadmill stress 
test in late March 1997 (the test was positive with 
significant ischemia).  At the time, the veteran described 
fatigue and mild shortness of breath for the past several 
years.  On the date of admission, he underwent a coronary 
artery bypass grafting times three.  The pre- and 
postoperative diagnoses listed in the hospital report 
included ischemic heart disease.  

A VA examination was accomplished in April 1998, the report 
of which initially documents the veteran's history as a POW, 
and that he was diagnosed with heart disease in April 1997 
and underwent triple bypass surgery at that time.  During 
this examination, the veteran related that he was taking 
medication for his hypertension, that he does not have 
paroxysmal nocturnal dyspnea, and that he had never been told 
that he had congestive heart failure.  He noted that he did 
not use nitroglycerin, that he occasionally experienced a 
slight ache in the middle of his chest, and that his main 
problem was shortness of breath.  Further, it was noted that 
the veteran had problems with palpitation, an irregular 
heartbeat, and diaphoresis prior to surgery, and that he gets 
dizzy when he walks one block, but has not had syncopal 
spells.  

The relevant impression noted by the examiner was 
"[a]rteriosclerotic heart disease; coronary arteriosclerosis 
postoperative status coronary artery bypass. Dyspnea and 
dizziness at greater than three and less than five METs, 
compensated."  

It is noted that under the current schedule of ratings for 
the cardiovascular system (new rating criteria went into 
effect on January 12, 1998), a 60 percent rating is warranted 
for the arteriosclerotic heart disease with documented 
coronary artery disease resulting in more than one episode of 
congestive heart failure in the past year; or, a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 (1998).  The 
findings reflected in the April 1998 VA examination report 
are consistent with such a rating under this Diagnostic Code, 
for ischemic heart disease.  See 38 C.F.R. § 4.20 (1998) 
(analogous ratings).  

In the Board's opinion, the lay statement concerning the 
presence of localized edema during the veteran's period of 
captivity is credible, given the contemporaneous service 
medical record (and VA examination accomplished soon after 
service) which indicates that the veteran had beriberi while 
interned.  Therefore, the Board finds that the evidence 
establishes that the veteran experienced localized edema 
during his period of captivity.  Since the evidence also 
establishes that the veteran manifested ischemic heart 
disease to a compensable degree subsequent to his discharge 
from service, service incurrence of this disease is presumed.

The Board notes that the examiner who conducted the April 
1998 VA examination noted that he found no medical basis to 
associate the veteran's recent development of 
arteriosclerotic heart disease requiring coronary bypass 
surgery to beriberi that he may have had as a POW.  The Board 
does not find that this evidence is sufficient to rebut the 
(what the Board is of the opinion is a high) presumption of 
service incurrence.  




ORDER

Service connection for ischemic heart disease is established.  
The appeal is granted.


							

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

